Citation Nr: 0433601	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-37 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
2002, for the award of service connection for dilated 
cardiomyopathy, hypertension, and coronary artery disease 
with history of congestive heart failure.

2.  Entitlement to an effective date earlier than March 1, 
2002, for the award of service connection for partial 
paralysis, left upper extremity.

3.  Entitlement to an effective date earlier than March 1, 
2002, for the award of service connection for partial 
paralysis, left lower extremity.

4.  Entitlement to an effective date earlier than March 1, 
2002, for the award of special monthly compensation based 
upon the need for regular aid and attendance.

5.  Entitlement to an effective date earlier than March 1, 
2002, for the award of dependents' educational assistance.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to November 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
dilated cardiomyopathy, hypertension, and coronary artery 
disease with history of congestive heart failure; partial 
paralysis of the left upper extremity, partial paralysis of 
the left lower extremity, both as being secondary to the 
service-connected heart disorder; granted entitlement to 
special monthly compensation based upon the need for regular 
aid and attendance; and granted dependents' educational 
assistance, all effective March 1, 2001.

In a November 2003 rating decision, the Decision Review 
Officer determined that it had been a clear and unmistakable 
error to grant an effective date of March 1, 2001, for each 
of the benefits granted and assigned an effective date of 
March 1, 2002, in its stead.  The veteran asserts that he 
warrants an earlier effective date for all the benefits 
listed on the title page.

In April 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Of record are private medical records from The Queen's 
Medical Center in Honolulu, Hawaii, dated in 1974.  The 
veteran has alleged that these records establish a basis for 
granting him an effective date going back to 1974 for service 
connection.  The veteran has submitted copies of these 
medical records himself.  Some of the content in the records 
is illegible.  

An April 2003 VA Form 21-6789, Deferred Rating Decision, 
shows that the RO also found that the copies of the 1974 
medical records were of poor quality and difficult to read.  
On June 9, 2003, the RO requested that the veteran complete, 
sign, and return the enclosed VA Form 21-4142, Authorization 
and Consent to Release Information to VA, so that VA could 
obtain copies of the original 1974 medical records from The 
Queen's Medical Center.  On June 19, 2003, the veteran 
submitted another set of copies of the medical records from 
The Queen's Medical Center and told the RO that "[t]here 
should be nothing else to get as" he had sent VA all the 
evidence needed for consideration of his claims.  On June 23, 
2003, the veteran submitted a third set of copies of the 1974 
medical records and reiterated that he had provided VA all 
the evidence necessary to support his claims.  

The veteran was told in the June 9, 2003, letter that he was 
to complete the enclosed VA Form 21-4142, with which request 
the veteran has not complied.  See 38 C.F.R. § 3.159(c)(1)(i) 
and (ii)(2004) (claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records from non-
Federal agency or department custodians and must authorize 
the release of existing records).  Because the veteran has 
based his assertions that he warrants an effective date going 
back to 1974 for the award of service connection for a heart 
disorder on these 1974 records, and parts of these records 
are illegible, the Board finds that VA must obtain copies of 
the original medical documents directly from the hospital 
before it makes a determination in this case. 

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Have the veteran complete a VA Form 
21-4142, Authorization and Consent to 
Release Information to VA, for The 
Queen's Medical Center, 1301 Punchbowl 
Street, Honolulu, Hawaii 96813.  The 
veteran must comply with this request.  
See 38 C.F.R. § 3.159(c)(1)(i) and (ii).

2.  Once the release is received, obtain 
copies of the original medical records 
dated in 1974 directly from The Queen's 
Medical Center.  Have the appropriate 
employee of the medical center certify 
that the copies of the 1974 medical 
records are accurate and true to the best 
of his/her knowledge.

3.  The AMC is free to do any additional 
development it finds is warranted in this 
case.

4.  Readjudicate the claims for 
entitlement to an earlier effective date 
for the benefits listed on the title 
page.

5.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


